PARSONS, J.
— William R. Smith, who was the plaintiff in the Circuit Court, introduced on trial a promissory note made by the defendant below, for the payment, one day after date thereof, of fifty dollars for the services of Mr. Smith in two cases *306in the Circuit Court of Fayette county, between Dumas and other persons, whose names are stated in the note. According to the note, the money was payable one day after the date of the note. He next introduced a writing signed by Dumas, whereby he agreed to give him one half of the damages which he, Dumas, might recover in the two cases which he had then pending in the Circuit Court of Fayette, and which are described so as to show that they are the same cases which are stated in the note. Both of the instruments bear date the 16th day of April 1845. The case of George Elliott v. William B. McClelland, assignee, &c. decided at this term, is a direct authority to show that, the note and the written agreement form hut one contract, and that they are both champertous and void. I did not sit in that case, because I had been of counsel for one of the parties, but I fully concur in the opinion of the other judges.
The judgment of the Circuit Court is reversed and the cause remanded, but the opinion of the Circuit Court is only reversed so far as inconsistent with this opinion.